Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Multi-directional horizontal feed distributor,” or similar.

Claim Objections
Claim 10 is objected to because of the following informalities: Claim 10 is missing a period at the end.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-4 and 12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 2-3, the phrase “and/or” is in itself unclear.
	Regarding claim 4, the differentiation between the “container” and “chassis” is unclear.
	Regarding claim 12, it is unclear how the tube may be open at the top and bottom simultaneously.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Haggard US 3,028,838.

Regarding claim 1, Haggard teaches a horizontal feed storage system configured to move feed throughout an elongated feed container, the horizontal feed storage system comprising: 
an elongated feed container configured to store feed for poultry and/or other livestock (2 figure 1), the elongated feed container having a length and a width wherein the length is at least greater than the width (as shown), and the elongated feed container having a fill opening through which the feed is deposited into the elongated feed container (inherent to those with ordinary skill in the art being near a top portion of bin 1 shown in figure 1) and a feed removal opening through which feed is removed from the elongated feed container (23/24 in figures 3-5); 
multiple conveyance mechanisms disposed within the elongated feed container, the multiple conveyance mechanisms including a first conveyance mechanism and a second conveyance mechanism, wherein the first conveyance mechanism displaces feed throughout the elongated feed container by moving the feed in a first direction within the elongated feed container away from the fill opening (6/8/19 as shown in figures 1, 3, and 5 and described in at least column 3 lines 8-32) and the second conveyance mechanism displaces feed throughout the elongated feed container by moving the feed in a second direction within the elongated feed container toward the feed removal opening (5/7/9 as described in the same portions, etc.);
but does not specify the length is at least ten times greater than the width; or wherein the elongated feed container is “movable.”

	Furthermore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to “move” the system, in order to provide the system wherever is most convenient for a user; since moving systems into their intended “place” is inherent and it has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform, it does not constitute a limitation in any patentable sense.

Regarding claim 2, Haggard teaches the horizontal feed storage system of claim 1, but does not specify wherein the horizontal feed storage system and/or the elongated feed container is coupled to a mobile poultry enclosure such that responsive to the mobile poultry enclosure moving, the elongated feed container and the horizontal feed storage system moves.
However, mobile poultry enclosures are known structures (as at least described in applicant’s disclosure and known to those with ordinary skill in the art). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to couple such systems, in order to enable efficient feeding of the poultry within such an enclosure; since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. Furthermore, applicant discloses such arrangement as merely optional within various scenarios of “mobility” to the feed system and is clearly not critical to applicant’s invention which is the feed system itself.

Regarding claim 3, Haggard teaches the horizontal feed storage system of claim 1, but does not specify wherein the horizontal feed storage system is incorporated into a structure of a movable poultry enclosure and/or a movable swine enclosure.


Regarding claim 5, Haggard teaches the horizontal feed storage system of claim 1, wherein the elongated feed container has slanted side walls connected via a rounded bottom (best shown in figure 2 being provided at least partially throughout the system).

Regarding claim 6, Haggard teaches the horizontal feed storage system of claim 1, wherein the elongated feed container has an upside-down, rounded, triangular shaped cross section (best shown in figure 2 being provided at least partially throughout the system).

Regarding claim 7, Haggard teaches the horizontal feed storage system of claim 1, wherein the fill opening and the feed removal opening are closer to a first end of the elongated feed container (where a series of feed removal openings are provided and there is at least one also closer to the first end). Furthermore, applicant discloses such arrangement as merely optional (as described in applicant’s disclosure paragraph 0024) so is clearly not critical to applicant’s invention.

Regarding claim 8, Haggard teaches the horizontal feed storage system of claim 1, wherein the fill opening is closer to a first end of the elongated feed container than a second end and the feed removal opening is closer to the second end of the elongated feed container than the first end (where a series of feed removal openings are provided and there is at least one also closer to the second end). Furthermore 

Regarding claim 9, Haggard teaches the horizontal feed storage system of claim 1, wherein the first feed conveyance mechanism and/or the second feed conveyance mechanism comprise one or more of an auger (as shown), a cablevey conveyor, a chain feed, and/or a flex auger.

Regarding claim 10, Haggard teaches the horizontal feed storage system of claim 1, wherein the first direction within the elongated feed container that is away from the fill opening, is opposite of the second direction within the elongated feed container that is toward the feed removal opening (as previously described and summarized in figure 3).

Regarding claim 11, Haggard teaches the horizontal feed storage system of claim 1, wherein the first displacement mechanism is disposed within a tube (22 as shown in figure 3 is described as a conduit within the disclosure).

Regarding claim 12, Haggard teaches the horizontal feed storage system of claim 11, but does not specify wherein the tube is open at the top and/or bottom.
However, such types of tubes are known in the art of feed augers, etc. Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such openings, in order to accommodate feed flow preferences. Furthermore, applicant describes such arrangement as merely optional (at least applicant’s paragraph 0031) so is clearly not critical to applicant’s invention.

Regarding claim 13, Haggard teaches the horizontal feed storage system of claim 1, further comprising a separator disposed between the first displacement mechanism and the second displacement mechanism configured to prevent overloading of the second displacement mechanism (21a as shown in figures 3 and 5).


However, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such lengths, in order to accommodate feeding rates for a certain number of animals to feed, etc.; since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Haggard in view of Henkensiefken US 4,432,499.
Regarding claim 4, Haggard teaches the horizontal feed storage system of claim 1, further comprising a chassis coupled to the elongated feed container (as shown), but does not specify wherein the chassis includes one or more wheels that facilitate movement of the horizontal feed storage system.
Henkensiefken; however, renders such arrangement as known (wheels shown throughout most figures). Therefore, it would have been obvious to one having ordinary skill in the art, at the time of the invention, to provide such wheels, in order to enable efficient movement of the system to desired locations of feeding, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSICA B WONG/Primary Examiner, Art Unit 3644